               Case 18-10601-MFW   Doc 1598-2   Filed 10/12/18   Page 1 of 3



                                     EXHIBIT A

                                    Proposed Order




#50477212 v1
                     Case 18-10601-MFW              Doc 1598-2         Filed 10/12/18        Page 2 of 3



                              IN THE UNITED STATES BANKRUPTCY COURT
                                   FOR THE DISTRICT OF DELAWARE

--------------------------------------------------------------- x
                                                                :       Chapter 11
In re:                                                          :
                                                                :       Case No. 18-10601 (MFW)
The Weinstein Company Holdings LLC, et al.,                     :
                                                                :       (Jointly Administered)
                            1
                  Debtors.                                      :
                                                                :       Related to Docket No.:______
                                                                :
-------------------------------------------------------------- x

            ORDER GRANTING MOTION TO FILE UNDER SEAL PORTIONS OF THE
          DECLARATION OF ROBERT A. DEL GENIO IN SUPPORT OF MOTION OF THE
           DEBTORS AND LANTERN ENTERTAINMENT, LLC PURSUANT TO FED. R.
             BANKR. P. 9019 FOR APPROVAL OF STIPULATION REGARDING THE
                ASSUMPTION AND ASSIGNMENT OF NETFLIX CONTRACTS

                        Upon the motion (the “Motion”)2 of the above-captioned debtors and debtors in

      possession (the “Debtors”) and Lantern Entertainment LLC (“Lantern”), for entry of an order,

      pursuant to section 107(b) of title 11 of the United States Code (the “Bankruptcy Code”), Rule

      9018 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), and Rules 9018-

      1(d) and 9018-1(f) of the Local Rules of Bankruptcy Practice and Procedure of the United States

      Bankruptcy Court for the District of Delaware (the “Local Rules”), authorizing the Debtors and

      Lantern to file under seal certain confidential commercial information in the Declaration of

      Robert A. Del Genio in Support of Motion of the Debtors and Lantern Entertainment, LLC

      Pursuant to Fed. R. Bankr. P. 9019 For Approval of Stipulation Regarding the Assumption and



      1
               The last four digits of The Weinstein Company Holdings LLC’s federal tax identification number are
      (3837). The mailing address for The Weinstein Company Holdings LLC is 99 Hudson Street, 4th Floor, New York,
      New York 10013. Due to the large number of Debtors in these cases, which are being jointly administered for
      procedural purposes only, a complete list of the Debtors and the last four digits of their federal tax identification
      numbers are not provided herein. A complete list of this information may be obtained on the website of the Debtors’
      noticing and claims agent at http://dm.epiq11.com/twc.
      2
                Terms not defined herein shall have the meanings ascribed to them in the Motion.



      #50477212 v1
               Case 18-10601-MFW        Doc 1598-2    Filed 10/12/18     Page 3 of 3



Assignment of Netflix Contracts (the “Declaration”); and the Court finding that sufficient notice

of the Motion having been provided under the circumstances; and it appearing that no other or

further notice need be given under the circumstances; and after due deliberation and sufficient

cause appearing therefor;

                 IT IS HEREBY ORDERED THAT:

                 1.    The Motion is GRANTED as set forth herein.

                 2.    Pursuant to section 107(b) of the Bankruptcy Code, Bankruptcy Rule

9018, and Local Rule 9018-1, the Debtors and Lantern are hereby authorized to file under seal

the unredacted version of the Declaration.

                 3.    Except upon further order of the Court, the unredacted version of the

Declaration shall not be made available to anyone, except for (a) the Court, (b) the U.S. Trustee

(if requested), (c) counsel for the official committee of unsecured creditors (the “Committee”) on

a “professional eyes only” basis, (d) counsel to Viacom and (e) counsel to Netflix.

                 4.    The Clerk of the Court is directed to keep and maintain under seal the

unredacted version of the Declaration and shall not make such unredacted version publicly

available. The Declaration shall not be unsealed unless and until permitted by further order of

the Court.

                 5.    The Debtors and Lantern are authorized to take all actions necessary to

effectuate the relief granted herein.




                                               -2-
#50477212 v1
